DENY and Opinion Filed July 30, 2021




                                   S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00650-CV

 IN RE WAGES & WHITE LION INVESTMENTS, LLC D/B/A TRITON
DISTRIBUTION, SB PREMIUM, LLC D/B/A SUICIDE BUNNY, TIFFANY
          GRESHAM AND LARRY GRESHAM, Relators

          Original Proceeding from the 68th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-19-00359-C
                         MEMORANDUM OPINION
            Before Justice Molberg, Justice Reichek, and Justice Smith
                           Opinion by Justice Molberg

      In this original proceeding, relators challenge the trial court’s March 8, 2021

ruling denying their motion to strike the opposing party’s amended petition. A writ

of mandamus issues to correct a clear abuse of discretion when no adequate remedy

by appeal exists. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig.

proceeding). Although mandamus is not an equitable remedy, its issuance is largely

controlled by equitable principles. Rivercenter Assocs. v. Rivera, 858 S.W.2d 366,

367 (Tex. 1993) (orig. proceeding). One such principle is that “equity aids the

diligent and not those who slumber on their rights.” Id. (internal brackets and

quotation marks omitted).
      An unexplained delay of four months or more can constitute laches and result

in denial of mandamus relief. See Rivera, 858 S.W.2d at 366 (unexplained delay of

more than four months); Int’l Awards, Inc. v. Medina, 900 S.W.2d 934, 936 (Tex.

App.—Amarillo 1995, orig. proceeding) (unexplained delay of more than four

months and waited until eve of trial); Furr’s Supermarkets, Inc. v. Mulanax, 897

S.W.2d 442, 443 (Tex. App.—El Paso 1995, no writ) (unexplained four-month delay

in challenging discovery orders); Bailey v. Baker, 696 S.W.2d 255, 256 (Tex.

App.—Houston [14th Dist.] 1985, orig. proceeding) (unexplained four-month delay

and filed two weeks before trial).

      Here, relators did not file the petition for writ of mandamus until July 28,

2021—more than four and a half months from the challenged oral ruling and three

months after the trial court signed the complained-of order. We conclude that

relators’ unexplained delay bars their right to mandamus relief.      See Furr’s

Supermarkets, 897 S.W.2d at 443. Accordingly, we deny the petition for writ of

mandamus.




                                       –2–
      Having denied mandamus relief, we also deny relators’ July 28, 2021 motion

for temporary relief and stay as moot.




                                           /Ken Molberg/
                                           KEN MOLBERG
                                           JUSTICE
210650F.P05




                                         –3–